Citation Nr: 0630745	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-22 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service, including as a prisoner of 
war (POW) with the United States Armed Forces of the Far East 
(USAFFE), during multiple periods from October 1941 to July 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In December 2002, the Board affirmed the RO's July 2000 
decision.  In the introduction section of its decision, it 
determined that the veteran had not filed a timely 
substantive appeal on the issue of whether he was entitled to 
the presumptive provisions of Public Laws 97-37 and 100-322 
based on POW status for 30 days or more and that, therefore, 
that issue was not before the Board.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2004, based on a Brief of the Appellee, 
the Court issued an Order reversing the Board's decision, in 
part, and vacating the decision, in part.  The Court held 
that, in a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in November 2000, the veteran had perfected an 
appeal with regard to the claim of whether he was entitled to 
an adjudication of his claims under the presumption 
provisions of 38 U.S.C. § 1112 and 38 C.F.R. 
§ 3.309(c). With regard to that claim, the Court thus 
reversed the Board's decision. The Court then found the claim 
now on appeal inextricably intertwined with the claim of 
entitlement to an adjudication of the veteran's claims under 
the presumption provisions of 38 U.S.C. § 1112 and 38 C.F.R. 
§ 3.309(c).  It therefore vacated and remanded that claim for 
readjudication consistent with the Court's Order.

In November 2004, the Board effectuated the Court's decision 
with regard to the claim of entitlement to an adjudication of 
the veteran's claims under the presumption provisions of 38 
U.S.C. § 1112 and 38 C.F.R. § 3.309(c).  Specifically, it 
issued a decision concluding that the veteran had filed a 
timely substantive appeal relating to his entitlement to 
consideration of the presumptive service connection 
provisions applicable to former POWs.  In addition, the Board 
remanded the claim now on appeal to the RO for additional 
action, including a readjudication of that claim that 
included consideration of the applicability of the 
presumptive provisions. 
In November 2005, the Board again remanded the claim to the 
RO for additional action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran was a POW for at least 30 days during his 
periods of active service.

3.  The veteran has compensable peripheral neuropathy that is 
not related to infectious causes.  


CONCLUSION OF LAW

Peripheral neuropathy may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claim.  Regardless, given the favorable outcome of this 
claim, the Board's decision to proceed in adjudicating it 
does not prejudice the veteran in the disposition thereof. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. Analysis of Claim

The veteran claims entitlement to service connection for a 
right leg disorder.  He contends that such disorder developed 
secondary to an injury sustained in service while in 
captivity as a POW.  He initially alleged that, in May 1942, 
while unearthing an unexploded Japanese bomb, he broke his 
leg.  He subsequently alleged that, while attempting to 
escape captivity, Japanese guards beat him with a rifle butt, 
fracturing his right leg. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent or more within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may also be presumed for certain diseases, 
including peripheral neuropathy not related to infectious 
causes, if it is shown that the veteran is a former POW who 
was interned or detained for not less than 30 days and such 
disease became manifest to a degree of 10 percent or more at 
any time after service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. §  3.307 are also 
satisfied.  38 U.S.C.A. 
§ 1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2005).

A POW is a person who, while serving in the active military, 
naval or air service, was forcibly detained or interned in 
the line of duty by an enemy or foreign government, the 
agents of either, or a hostile force.  38 U.S.C.A. § 101(32) 
(West 2002); 38 C.F.R. § 3.1(y) (2005).  In determining 
whether an individual may be recognized as a POW, VA shall 
accept the findings of the appropriate service department 
regarding whether the individual was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including reports 
of VA examinations conducted from February 1990 to March 
2006, private treatment records dated July 1999, and a 
medical certificate of a private physician dated July 1999, 
establish that the veteran currently has a right leg disorder 
that has been diagnosed as an old fracture in the distal 
right tibia and proximal fibula, a deformity of the distal 
third of the right leg, and peripheral neuropathy.  The 
question is whether this fracture, deformity, or disease is 
related to the veteran's periods of active service.

The veteran's service medical records do not support such a 
finding.  Rather, they fail to mention any right leg injury 
and include a report of separation examination conducted in 
December 1945, which reflects no right leg abnormalities.  

The veteran has submitted two affidavits from fellow 
servicemen/POWs confirming that, while in captivity, the 
veteran appeared to have injured his right leg.  According to 
these affidavits, while serving as a POW, the veteran walked 
with a crutch and told the affiants that he had been beaten 
by Japanese guards when he attempted to escape.  The Board 
accepts these affidavits as sufficient to establish that the 
right leg injury occurred.  

In March 2006, VA afforded the veteran VA peripheral nerves 
and bone examinations for the purpose of obtaining medical 
opinions addressing whether the veteran currently experiences 
residuals of the right leg injury.  The VA examiners who 
conducted these examinations diagnosed an old right leg 
fracture and peripheral neuropathy of the lower extremities 
and opined that they could not, without resorting to 
speculation, relate either of these conditions to the 
veteran's 
in-service right leg injury.  One examiner indicated that the 
fracture could have occurred in 1942, secondary to the right 
leg injury as alleged, or in 1996.  The other examiner 
indicated that the peripheral neuropathy could not be due 
solely to the beating because there are typically 
multifactorial etiologies for such a disorder, such as 
malnutrition, advanced age, osteoarthritis and/or other 
degenerative ailments.     

Given these conclusions and a lack of any medical opinion 
refuting those of the VA examiners, the Board may not find 
that the old fracture, deformity or peripheral neuropathy is 
related to the in-service right leg injury.  However, for the 
reason that follows, the latter condition may be presumed to 
have been incurred in service.    

As the Board concluded in its November 2005 decision, there 
is sufficient evidence of record upon which to base a finding 
that the veteran was a POW for 30 days or more during his 
periods of active service.  He is thus entitled to 
consideration of his claim under 38 U.S.C.A. § 1112(b), which 
allows a grant of service connection for peripheral 
neuropathy on a presumptive basis provided the disease is 
compensable and not related to an infectious cause.  

In March 2006, VA asked the aforementioned VA examiners to 
indicate whether the peripheral neuropathy of the veteran's 
lower extremities was related to an infectious cause and to 
discuss the severity of the disorder.  The examiner who 
conducted the peripheral nerve examination indicated that he 
could not, without resorting to speculation, offer an opinion 
as to the etiology of the disorder.  He indicated that it 
could be due to one of many factors, but none of the factors 
he noted involved infection.  Given this fact and a lack of 
any evidence of record suggesting that the disorder is 
related to an infectious cause, the Board finds that the 
peripheral neuropathy of the veteran's lower extremities is 
not related to an infectious cause.  The Board also finds 
that this disorder is compensable.  Neither VA examiner 
addressed the severity of this disorder, as requested, but 
one examiner noted that nerve damage to the lumbosacral group 
of nerves caused mild to moderate to severe impairment in the 
veteran's ability to engage in certain activities secondary 
to hamstring, gastrocnemius and ankle weakness.  The Board 
believes such impairment constitutes at least mild to 
moderate incomplete paralysis of the affected nerve(s).  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-6526 (2005).

In sum, the veteran has compensable peripheral neuropathy 
that is not related to infectious causes.  Based on this 
finding, the Board concludes that peripheral neuropathy may 
be presumed to have been incurred in service.  Inasmuch as 
the evidence supports the veteran's claim, such claim must be 
granted.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


